Exhibit 10.1

Trex Company, Inc.

Description of Management Compensatory Plans and Arrangements

Components of Executive Compensation.

In accordance with the rules of the New York Stock Exchange, all components of
compensation for the chief executive officer and other executive officers of
Trex Company (the “Company”) are determined by the Compensation Committee of the
Board of Directors, all of whom meet the independence requirements prescribed by
such rules.

The Company’s executive compensation program includes a base salary, annual cash
incentive compensation, and long-term equity incentive compensation in the form
of time-based and performance-based restricted shares issued under the Trex
Company, Inc. 2014 Stock Incentive Plan (formerly, the 2005 Stock Incentive
Plan) (the “Stock Incentive Plan”).

Base Salary. Base salaries are the only non-variable element of the Company’s
total compensation. They reflect each executive officer’s responsibilities, the
impact of each executive officer’s position, and the contributions each
executive officer delivers to the Company. Salaries are determined by
competitive levels in the market for executives with comparable responsibilities
and job scope based on the Company’s peer group and the results of executive
compensation surveys, as well as the Company’s internal equity considerations.
Each year, at its December meeting, the Compensation Committee reviews and
establishes the base salaries of the Company’s executive officers for the next
calendar year. Salary increases, if any, are based on individual performance,
market conditions and Company performance. To gauge market conditions, the
Compensation Committee evaluates the peer group and market data compiled by its
independent compensation consultant. Base salaries are set upon review of the
peer group and market data provided to the Compensation Committee upon
consideration of the executive officer’s experience, tenure, performance and
potential.

Annual Cash Incentive Compensation. The Company pays annual cash incentive
compensation to its chief executive officer, other executive officers, and other
key employees generally based upon the achievement of the Company’s planned
pretax earnings and cash-flow objectives for the fiscal year, which are approved
by the Compensation Committee no later than the first quarter of the year. For
each fiscal year, each participant in the plan is assigned a “target incentive,”
which is expressed as a percentage of the participant’s annual base salary. The
cash incentive amount paid to a participant is determined by multiplying their
target incentive by a performance percentage, which is calculated based on the
extent to which the planned pretax earnings and cash flow objectives are
achieved (excluding any items determined by the Compensation Committee to be
extraordinary and not considered in the establishment of such targets), subject
to the discretion of the Compensation Committee to increase or decrease such
amount. Cash incentive payments are conditional upon the participant’s continued
employment by the Company through the date of grant, and are pro-rated for
employees who have served for less than a full year.

Long-Term Equity Incentive Compensation. The Company maintains a long-term
equity incentive compensation plan for the benefit of its chief executive
officer, other executive officers, and other key employees. Awards under the
plan are made under the Stock Incentive Plan by the Compensation Committee, and
such awards are a mix of 50% time-based restricted shares and 50%
performance-based restricted shares. The restricted shares have a three-year
vesting period, vesting one-third each year equally, with the vesting of the
performance-based restricted shares based on performance against target earnings
before interest, taxes, depreciation and amortization, or “EBITDA,” for 1 year,
cumulative 2 years and cumulative 3 years, respectively (in each case excluding
any items determined by the Compensation Committee to be extraordinary and not
considered in the establishment of such targets). The total target long-term
incentive award for each participant in the plan is expressed as a percentage of
the participant’s base salary. The grant of restricted shares is conditional
upon the attainment of a certain pretax earnings target for the prior year
(excluding any items determined by the Compensation Committee to be
extraordinary and not considered in the establishment of such targets), subject
to the discretion of the Compensation Committee to increase or decrease the
award.

Personal Benefits and Perquisites. The Company maintains a limited number of
benefit programs available solely to the Company’s executive officers. The
personal benefits are considered to constitute a part of the Company’s overall
program and are presented in this light as part of the total compensation
package approved by the Compensation Committee at the time of an executive
officer’s hiring or promotion, as part of the Compensation Committee’s review of
each executive officer’s annual total compensation, and in compensation
discussions with executive officers.

Other Compensatory Plans

The Company’s executive officers also are eligible to participate in the
Company’s 401(k) plan, which is available to all regular Company employees.